Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 2 March 2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant is advised to amend withdrawn process claims to being commensurate in scope during prosecution to be considered for rejoinder.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (EP 0881699A1) in view of Uematsu et al. (US 2015/0162584).
Regarding claim 1, Inagaki discloses a method for manufacturing a battery, comprising the steps of: 
preparing an electrode current collector (conductive core material) having a current collecting portion provided with at least one through-hole (punched metal; 2:10-16, 4:4-31); 
carrying out filling of electrode slurry (paste) comprising an electrode active material, a binder, and a conductive material on at least one surface of an edge of the current collecting portion (3:33-37) and applying resin fibers over the through-hole to form an electrode active material layer on at least one surface of the electrode current collector (3:16-25); and forming a battery provided with the electrode current collector having the electrode active material layer formed thereon as an electrode (5:29-35; Fig 3) but is silent towards electrospinning of the slurry with a solvent.  
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
	
Regarding claim 2, Inagaki discloses the method for manufacturing a flexible battery according to claim 1, wherein the current collecting portion except the through-hole has an area of 4-85% of the total area of the current collecting portion (42%; 4:35-37; 5:39-41).  
Regarding claim 3, Inagaki discloses the method for manufacturing a flexible battery according to claim 1, wherein the current collecting portion has a ring-like, mesh-like or grid-like shape (multiple perforations forming grid; 4:35-37; 5:39-41).  
Regarding claim 4, Inagaki discloses the method for manufacturing a flexible battery according to claim 1, wherein the electrode current collector is made of any one material selected from stainless 3 steel, aluminum, nickel, titanium, baked carbon, copper; stainless steel surface-treated with carbon, nickel, titanium, silver, gold or platinum; aluminum-cadmium alloys; non-conductive polymers surface-treated with a conductive material; non-conductive polymers surface-treated with a metal; and conductive polymers (nickel plate; 4:4-6).  

Regarding claim 7, Inagaki discloses the method for manufacturing a flexible battery according to claim 1, wherein the step of forming a battery comprises forming an electrode assembly including the electrode and a separator, and introducing the electrode assembly into a battery casing (5:29-35; Fig 3).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. in view of Uematsu et al. as applied to claim 1 above, and further in view of Hayamizu et al. (JP 2017054706A, machine translation).
The teachings of Inagaki and Uematsu as discussed above are herein incorporated.
Regarding claim 5, Inagaki and Uematsu does not teach the step of forming an electrode active material layer comprises carrying out masking at a tab connecting portion of the electrode current collector by using a mask, before the electrospinning step, forming an electrode active material layer through electrospinning, and then removing the mask from the tab connecting portion of the electrode current collector.  
Hayamizu teaches when an electrospinning method is carried out, the surface of an electrode current collecting tab is masked [0089].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to mask the portions of the tab portion and then remove when complete for applying the electrospinning process of Inagaki and Uematsu because Hayamizu teaches such a step is recognized to provide the final electrode structure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. in view of Uematsu et al. as applied to claim 1 above, and further in view of Toru (US 2014/0011071).
The teachings of Inagaki and Uematsu as discussed above are herein incorporated.

Toru teaches a battery pack where the pulled out tabs of the battery units are provided with holes (127, 137; Fig 3) so that the electrical connections between battery units can be completed [0056, 0094, 0118].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide holes for the tab connecting portion of Inagaki and Uematsu because Toru recognizes that such holes can provided secure electrical connections between multiple battery units.

                                                                                                                                                                                     Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2016/0308241) discloses a battery cell where the current collector is configured to have patterns for improved flexibility of the electrode [0019, 0024-0031] (Figs 3-9) with electrode tabs [0057-0058].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727